UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4148

MARK ANTHONY WALTERS,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Winston-Salem.
James A. Beaty, Jr., District Judge.
(CR-95-193)

Submitted: October 20, 1997

Decided: October 31, 1997

Before MURNAGHAN and ERVIN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William E. Martin, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Clifton T. Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Mark Walters appeals from his convictions of thirteen firearms
offenses for which he was sentenced to a total of 96 months imprison-
ment. Walters claims that the district court erred in admitting evi-
dence of firearms transactions other than those charged in the
indictment and that he was improperly given an adjustment for
obstruction of justice, see U.S. Sentencing Guidelines Manual
§ 3C1.1 (1995). We affirm.

The Bureau of Alcohol, Tobacco and Firearms began an investiga-
tion in the fall of 1994 at the request of the police department in
Winston-Salem, North Carolina, after a large number of semi-
automatic handguns were recovered with obliterated serial numbers.
Laboratory testing of three such firearms revealed that each had been
purchased from RSR Wholesale by Walters, who was a federally-
licensed firearms dealer. The same tests were conducted on two addi-
tional sets of firearms (one set of seven and one set of five) and again
revealed that they had been purchased by Walters from RSR Whole-
sale. Records from RSR Wholesale established that, between June 6,
1994, and March 13, 1995, Walters, doing business as "Marksman,"
purchased 291 semi-automatic handguns from RSR Wholesale.

Walters was indicted on thirteen counts of federal firearms viola-
tions. Walters pleaded guilty to Count One, which charged him with
violating 18 U.S.C. §§ 922(m), 924(a)(3) (1994), for failing to main-
tain records of receipts, sales, and dispositions of 291 listed firearms,
and not guilty on the remaining twelve counts. The indictment also
charged Walters with possession of a firearm with an obliterated
serial number, in violation of 18 U.S.C. §§ 922(k), 924(a)(1)(B)
(1994) (Counts Two, Three, Four, and Five); sale of a firearm to a
person under age twenty-one, in violation of 18 U.S.C. §§ 922(b)(1),
924(a)(1)(D) (1994) (Count Six); sale of a firearm to an individual in

                     2
violation of state law, in violation of 18 U.S.C. §§ 922(b)(2),
924(a)(1)(D) (1994) (Counts Seven and Eight); failure to record a sale
of a firearm in violation of 18 U.S.C. §§ 922(b)(5), 924(a)(1)(D)
(1994). Counts Nine, Ten and Eleven charged Walters with selling a
Lorcin .380 semi-automatic pistol and failing to (1) obtain the buyer's
name, age, and place of residence (18 U.S.C. §§ 922(b)(5),
924(a)(1)(D) (Count Nine); (2) obtain a Firearms Transactions Record
(Form 4473) (18 U.S.C. §§ 922(m), 924(a)(3) (1994) (Count Ten);
and (3) obtain from the buyer a statement as required by 18 U.S.C.
§ 922(s) (1994) (Count Eleven). Count Twelve charged Walters with
selling a Jennings 9 mm semi-automatic handgun without receiving
from the buyer a statement as required by 18 U.S.C.§ 922(s). Finally,
in Count Thirteen, Walters was charged with violating § 922(s) in
connection with the sale of another Lorcin .380 semi-automatic pistol.
All of these counts related to the sale of firearms to four individuals.1
At Walters' trial, the government introduced evidence of thirteen
other guns sold by Walters where the serial number had been obliter-
ated. All thirteen were listed in Count One of the indictment.

Walters first claims that this was evidence of "other crimes" which
was inadmissible under Fed. R. Evid. 404(b).2 This court reviews the
district court's evidentiary rulings for abuse of discretion. See United
States v. Clark, 986 F.2d 65, 68 (4th Cir. 1993). "Evidence of
uncharged conduct is not considered `other crimes' evidence if it
arose out of the same . . . series of transactions as the charged offense,
. . . or if it is necessary to complete the story of the crime [on] trial."
United States v. Kennedy, 32 F.3d 876, 885 (4th Cir. 1994). See also
United States v. Mark, 943 F.2d 444, 448 (4th Cir. 1991) (evidence
_________________________________________________________________
1 Counts Two, Seven, Nine, Ten, and Eleven arose out of the sale of
a handgun to Kenneth Bernard Cook. Counts Three and Twelve relate to
the sale of several firearms to Alvin Lamont Boston. Counts Five, Eight,
and Thirteen relate to the sale of a firearm to Theodore Frazier. Counts
Four and Six relate to the sale of a firearm to Andre Damorris Kennedy.
2 Rule 404(b) states:

          Evidence of other crimes, wrongs, or acts is not admissible to
          prove the character of a person in order to show action in confor-
          mity therewith. It may, however, be admissible for other pur-
          poses, such as proof of motive, opportunity, intent, preparation,
          plan, knowledge, identity, or absence of mistake or accident.

                    3
of uncharged criminal conduct is admissible where it furnishes "part
of the context of the crime."). Rule 404(b) is one of inclusion, rather
than exclusion, permitting introduction of all evidence except that
which proves only criminal disposition. Id. We find the evidence con-
cerning the firearms other than those listed in the indictment was
admissible under Rule 404(b) because the evidence arose out of the
same series of events as the charged offenses and was necessary to
"complete the story" at Walters' trial. Therefore, the district court did
not abuse its discretion in admitting the evidence.

Next, Walters claims that the enhancement he received for obstruc-
tion of justice was factually unsupported. The guidelines provide for
a two-level enhancement for obstruction of justice where "the defen-
dant willfully obstructed or impeded, or attempted to obstruct or
impede, the administration of justice during the investigation, prose-
cution, or sentencing of the instant offense." USSG § 3C1.1. The
enhancement is intended to apply to defendants "who engage in con-
duct calculated to mislead or deceive authorities or those involved in
a judicial proceeding . . . and applies to a wide range of conduct."
United States v. Ashers, 968 F.2d 411, 413 (4th Cir. 1992).

The district court properly determined that Walters obstructed jus-
tice based on his false statements to police that his wife had thrown
twelve firearms into a local lake and by claiming to have thrown the
remainder into a landfill. Based on Walters' statements, Winston-
Salem police devoted a significant number of man hours to searching
the lake where Walters claimed to have thrown the weapons. See
USSG § 3C1.1, comment. n.3(g) (conduct to which enhancement
applies includes "providing a materially false statement to a law
enforcement officer that significantly obstructed or impeded the offi-
cial investigation or prosecution of the instant offense.").

Accordingly, we affirm Walters' conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     4